___________

                                      No. 95-2336
                                      ___________


United States of America,                 *
                                          *
                Appellee,                 *
                                          *   Appeal from the United States
        v.                                *   District Court for the
                                          *   Eastern District of Missouri.
Renardo Peebles,                          *
                                          *            [PUBLISHED]
                Appellant.                *

                                      ___________

                        Submitted:    March 22, 1996

                             Filed:   April 4, 1996
                                      ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.


        Renardo Peebles challenges the District Court's1 denial of his motion
to withdraw his guilty plea and his sentence.           We affirm.


        In accordance with a written plea agreement and stipulation of facts,
Peebles pleaded guilty to being a felon in possession of a firearm (Count
I), possessing cocaine base (crack) with intent to distribute (Count II),
and carrying a firearm in relation to a drug trafficking offense (Count
III).       Six months after pleading guilty, and less than two weeks before his
scheduled sentencing, Peebles wrote the District Court, asserting that a
conflict of interest had arisen between him and his counsel.            Peebles
averred that "promises apart from the plea agreement" were not being
honored, and urged the District Court to reject the plea agreement.           The
District




        1
      The Honorable Donald J. Stohr, United States District Judge
for the Eastern District of Missouri.
Court granted counsel leave to withdraw, appointed new counsel, and held
a hearing on Peebles's subsequently-filed motion to withdraw his guilty
plea.


        Peebles testified essentially that his counsel had arranged for him
to receive a 78-month sentence in return for his guilty plea; Peebles's
mother corroborated his testimony.   Counsel denied having promised Peebles
that he would receive such a sentence.     The District Court denied Peebles's
motion, concluding that Peebles had failed to establish a fair and just
reason for withdrawing his plea, as required by Federal Rule of Civil
Procedure 32(e) (formerly Rule 32(d)).


        Prior to sentencing, Peebles moved for a downward departure, under
U.S.S.G. § 5K2.0, based on the United States Sentencing Commission's
February 1995 report concluding that the 100-to-1 ratio between the
penalties for crack cocaine and powder cocaine was not justified, and a
proposed Guidelines amendment--which would have eliminated the 100-to-1
ratio--forwarded by the Commission to Congress for its consideration.     The
District Court denied the motion and sentenced Peebles to concurrent
sentences of 120 months on Count I and 162 months on Count II, and a
consecutive sentence of 60 months on Count III.      Peebles appeals.


        We conclude the District Court did not abuse its discretion in
determining that Peebles failed to establish a fair and just reason for
withdrawing his guilty plea.   See United States v. Burney, 75 F.3d 442, 444
(8th Cir. 1996) (standard of review); see also United States v. Abdullah,
947 F.2d 306, 311 (8th Cir. 1991) (where defendant does not establish fair
and just reason for withdrawing plea, District Court need not examine other
factors outlined in United States v. Boone, 869 F.2d 1089, 1091-92 (8th
Cir.), cert. denied, 493 U.S. 822 (1989)), cert. denied, 504 U.S. 921
(1992).    Where the District Court fully informed a defendant of the rights
he was waiving, and the defendant's plea-hearing representations




                                     -2-
support the District Court's finding that he knowingly and voluntarily
pleaded guilty, "the occasion for setting aside a guilty plea should seldom
arise."      United States v. Newson, 46 F.3d 730, 732 (8th Cir. 1995)
(internal quotation marks omitted).


      The District Court was in the best position to assess the credibility
of Peebles and his mother, and to resolve any inconsistencies in the
testimony.    See id. at 733.     Moreover, even if Peebles's counsel told him
he   would   receive   a   78-month   sentence,   and   Peebles   relied   on   that
representation in pleading guilty, the absence of such terms in the plea
agreement and stipulation, Peebles's admissions at the change-of-plea
hearing, and the District Court's statements to Peebles at the hearing
demonstrate Peebles was aware of the possible punishment he faced and that
the Guidelines would apply.       See Burney, 75 F.3d at 444-45.     Furthermore,
we agree with the District Court that Peebles's claims of innocence are
unavailing, given his admissions to the contrary in the plea agreement and
stipulation, and at the change-of-plea hearing.            See United States v.
Ludwig, 972 F.2d 948, 951 (8th Cir. 1992); United States v. Morrison, 967
F.2d 264, 268 (8th Cir. 1992).


      Finally,    we   conclude    Peebles's   downward-departure    argument     is
foreclosed by this court's decision in United States v. Higgs, 72 F.3d 69,
70 (8th Cir. 1995) (per curiam), and his equal protection and due process
challenge to the punishment scheme of 21 U.S.C. § 841(b) is without merit,
see United States v. Jackson, 67 F.3d 1359, 1367 (8th Cir. 1995), petition
for cert. filed, (U.S. Jan. 9, 1996) (No. 95-7436); United States v.
Delaney, 52 F.3d 182, 189 (8th Cir.), cert. denied, 116 S. Ct. 209 (1995).


      Accordingly, the judgment of the District Court is affirmed.




                                        -3-
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -4-